MEMORANDUM **
Stephen L. Bogovieh, a California state prisoner, appeals pro se the district court’s summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his medical needs in violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s sum*869mary judgment, Frost v. Agnos, 152 F.3d 1124, 1128 (9th Cir.1998), and we affirm.
Summary judgment was proper because Bogovieh failed to raise a genuine issue of material fact as to whether prison officials acted with deliberate indifference in diagnosing and treating his back condition. See id. at 1130. Bogovich’s disagreement as to his treatment plan does not rise to an Eighth Amendment violation. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.